PARKS, Judge,
specially concurring:
With regard to appellant’s claim that the State failed to comply with 10 O.S.Supp. 1986, § 1109(A), we have recently held that a juvenile who falls within the provisions of the Reverse Certification statute is an “adult”, not a “child”, and is thus not entitled to the special protections of Section 1109(A). See H.W. v. State, 759 P.2d 214, 216 (Okla.Crim.App.1988); Highsaw v. State, 758 P.2d 336, 340 (Okla.Crim.App.1988). “The reverse certification mechanism had not yet commenced to operate, because no charge had yet been filed against appellant. At that particular moment, appellant was a sixteen-year-old juvenile.” Majority, at 353. This language indicates that a juvenile will be considered a “child” entitled to the special protections of Section 1109(A), unless questioning by authorities occurs after the juvenile has been charged with a reverse certification offense, in which case the juvenile will be treated as an adult.
The foregoing language in the majority opinion may be consistent with H.W., where the juvenile was treated as an adult, because she had been charged with a reverse certification offense, H.W., 759 P.2d at 216. However, it is inconsistent with Judge Brett’s unanimous opinion in High-saw, where the juvenile was treated as an adult, because he had been “arrested and booked” for reverse certification offenses. Highsaw, 758 P.2d at 340. Thus, the question arises whether a juvenile must be “charged” by Information with one of the enumerated offenses in the reverse certification statute prior to questioning not in compliance with Section 1109(A). See 10 O.S.Supp.1987, § 1101(1); 10 O.S.Supp. 1986, § 1104.2(A). When does a sixteen or seventeen year old juvenile become an adult outside the special protections provided for children in Section 1109(A)? Here, the record supports the magistrate’s finding that Section 1109(A) was followed. Therefore, we must wait for an appropriate case to address the apparent conflict in our prior cases. Accordingly, I concur.